Judgment, Supreme Court, New York County (Emily Jane Goodman, J.), rendered January 8, 1993, convicting defendant, upon his plea of guilty, of manslaughter in the first degree and robbery in the first degree, and sentencing him to concurrent terms of 8 Vs to 25 years and 12 V2 to 25 years, respectively, unanimously affirmed.
Defendant, who was originally charged with, inter alia, two counts of murder in the second degree, entered into a plea bargain wherein he was permitted to plead guilty to one count of manslaughter in the first degree and one count of robbery in the first degree in exchange for a promised sentence of concurrent terms of imprisonment of 8Vs to 25 years and 12Vi to 25 years, respectively. The record of the plea allocution and the hearing on defendant’s CPL 220.60 motion to withdraw his guilty plea establishes that, as part of the plea bargain, defendant waived his right to appeal both his conviction and the excessiveness of his sentence (People v Cole, 199 AD2d 60, Iv denied 83 NY2d 803; People v Burk, 181 AD2d 74, Iv denied 80 NY2d 927), and that this waiver was voluntarily, knowingly, and intelligently made. Defendant neither challenges the legality of his sentence, nor presents any other reviewable issue which has not been superseded by his waiver of his appellate rights (People v Callahan, 80 NY2d 273, 285). Thus, we affirm. Concur—Murphy, P. J., Ellerin, Rubin, Tom and Mazzarelli, JJ.